                                                           PC SCAN
Case: 1:10-cv-04603 Document #: 812 Filed: 02/15/19 Page 1 of 3 PageID #:14777




                                 FILED                     AM
                                  2/15/2019
                                         . BRUTO    N
                               THOMA.SDG
                                       IS T R IC T COURT
                            CLERK, U.S
Case: 1:10-cv-04603 Document #: 812 Filed: 02/15/19 Page 2 of 3 PageID #:14778
Case: 1:10-cv-04603 Document #: 812 Filed: 02/15/19 Page 3 of 3 PageID #:14779
